Bloodworti-i, J.
The defendant was convicted of burglary. The verdict was based upon the fact that certain articles taken from the burglarized building were found in the recent possession of the accused. The motion for a new trial alleges that the-two articles identified as having been taken from the burglarized building “were not found in the possession of the defendant until after three months from the time of said burglary, and that the same was not such recent possession as was required by the law.” The judge submitted this question to the jury, and they found against this contention. In Shaneyfelt v. State, 24 Ga. App. 555 (2) (101 S. E. 592), this court held: “Whether the inference of guilt which may arise from recent possession of stolen goods should be drawn where several weeks elapse between the theft and the finding of the *83, goods in the defendant’s possession is a question for the jury.” This settles this question adversely to the contention of the plaintiff in error. Under this ruling and the facts of the case, the jury were authorized to find the accused guilty.

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.